DETAILED ACTION
The instant application having Application No. 16/485,376 has a total of 25 claims pending in the application; there are 4 independent claims and 21 dependent claims, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for the benefit of priority to U.S. Provisional Patent Application having Application Number 62/661,283.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22, 25-27, 29-34, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20140129761 A1, hereinafter Kwon) in view of Lee et al. (US 20190108131 A1, hereinafter Lee)
As per claim 17. Kwon teaches (New) A system comprising: a storage system comprising a memory controller and a memory array, [“The non-volatile memory device 100 may include a non-volatile cell array 2000 and a memory controller 1000 configured to control the non-volatile cell array 2000.” (para. 29)] the storage system configured to maintain a relationship between a logical block address (LBA) and a physical address (PA) of data stored on the memory array in a logical-to-physical (L2P) map, and [“The non-volatile cell array 2000 may further store logical-physical address mapping information 2100 for the non-volatile memory device 100 along with the user data.” (para. 30), also see figure 3.] to provide L2P information to a host device, wherein the memory controller is configured to provide a response to a host memory request comprising: [Kwon teaches the non-volatile memory device receiving a host request comprising a plurality of mapping information (para. 49 lines 1-3) and also the non-volatile memory device sequentially transmitting responses corresponding to the mapping information (para. 49, lines 16-21)]
Kwon also teaches the changed L2P region information, to-be-loaded L2P region information, and the invalid L2P region information of the following: changed L2P region and associated subregion information; to-be-loaded L2P region and associated subregion information; and invalid L2P region and associated subregion information.
[With respect to the changed L2P region and the invalid L2P region, Kwon describes a process of determining whether an address, which corresponds to the claim’s region, is invalid or changed and sending a mapping information to the host: Kwon teaches the controller’s receipt of 
With respect to the to-be-loaded L2P region, Kwon teaches the non-volatile memory receiving a host request (REQ.sub--1 ) for a new mapping information (para. 43, lines 5-13) and sending the new mapping address (INFO.sub.--2) to the host (para. 43, lines 13-23)]
However, although a region information may also contain its corresponding subregion information, Kwon does not explicitly disclose the transmission of a subregion information as iterated in the claim.
Lee teaches transmission of the subregion information. Lee teaches transmission of an internal mapping information (para. 29, lines 1-3) such as a L2P address mapping table (para. 29, lines 6-9), where the L2P addressing mapping table comprises a plurality of mapping information (para. 26, lines 16-18) and contains block and page identifiers that can correspond to region and subregion information within the fields of the mapping table (para. 43, lines 1-10, also see Table 2 in page 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system provided by Kwon with Lee’s disclosures directed towards providing to a host device with a data unit comprising multiple fields comprising identifiers for blocks and pages. Doing so would allow for conveyance of mapping information with great specificity in fewer transactions.

As per claim 18. (New) Kwon in view of Lee teaches The system of claim 17, and Kwon in view of Lee also teaches wherein the response comprises a response information unit comprising fields, the fields comprising: a changed L2P region and associated subregion field comprising the changed L2P region and associated region information; a to-be-loaded L2P region and associated subregion field comprising the to-be- loaded L2P region and associated subregion information; and an invalid L2P region and associated subregion field comprising the invalid L2P region and associated subregion information. [See the rejection in claim 17 above where Lee’s mapping table comprises fields for the block and page identifiers.]
As per claim 19. (New) Kwon in view of Lee teaches The system of claim 17, and Kwon in view of Lee also teaches the underlined portion of the following: wherein the changed L2P region and associated subregion information is changed with respect to the L2P information previously provided to the host device, and wherein the invalid L2P region and associated subregion information is invalid with respect to the L2P information previously provided to the host device. [See the rejection in claim 17 above.]
Kwon further teaches the underlined portion of the following: wherein the changed L2P region and associated subregion information is changed with respect to the L2P information previously provided to the host device, and wherein the invalid L2P region and associated subregion information is invalid with respect to the L2P information previously provided to the host device. [Kwon teaches the host invalidating a mapping information until the changed mapping information is received and stored (para. 54, lines 17-26)]
20. (New) Kwon in view of Lee teaches The system of claim 17, and Kwon further teaches wherein the invalid L2P region includes a single L2P region. [Kwon teaches that its controller’s determination of validity involves “a region” (para. 41, lines 4-7)]
As per claim 21. (New) Kwon in view of Lee teaches The system of claim 17, and further teaches the underlined portion of the following: wherein a subregion size is 4K bytes, and wherein a region comprises multiple subregions. [See rejection in claim 17 above for a page corresponding to a subregion; Lee teaches a block, which corresponds to a region, comprising a plurality of pages, which correspond to subregions (para. 26, lines 7-8)]
Kwon in view of Lee does not explicitly disclose the underlined portion of the following: wherein a subregion size is 4K bytes, and wherein a region comprises multiple subregions.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in the instant application to provide a subregion that is 4K in size in order to utilize an optimal value for achieving data storage. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to modify Kwon in view of Lee using routine skill in the art as explained in Boesch for the benefit of creating a data writing method to obtain the invention as specified in claim 21.
As per claim 22. (New) Kwon in view of Lee teaches The system of claim 17, and also teaches the underlined portion of the following: wherein the invalid L2P region and associated subregion information comprises: 1 byte of invalid L2P region index; and 2 bytes of invalid L2P subregion index. [See the rejection in claim 17 above.]
wherein the invalid L2P region and associated subregion information comprises: 1 byte of invalid L2P region index; and 2 bytes of invalid L2P subregion index.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in the instant application to provide indexes that are 1 byte and 2 bytes in size in order to utilize an optimal value for achieving data storage. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to modify Kwon in view of Lee using routine skill in the art as explained in Boesch for the benefit of creating a data writing method to obtain the invention as specified in claim 22.
As per claim 25. (New) A system comprising: a storage system including a memory controller and a memory array, the storage system configured to maintain a relationship between a logical block address (LBA) and a physical address (PA) of data stored on the memory array in a logical-to-physical (L2P) map, and to provide L2P information to a host device, wherein the memory controller is configured to provide a response to a host memory request, the response comprising a response information unit comprising fields, the fields comprising: a changed L2P region and associated subregion field; a to-be-loaded L2P region and associated subregion field; and an invalid L2P region and associated subregion field. [The rationale in the rejection of claim 17 is herein incorporated.]
As per claim 26. (New) Kwon in view of Lee teaches The system of claim 25, and further teaches the following: wherein the changed L2P region and associated subregion field comprises changed L2P region and associated subregion information with respect to L2P information previously provided to the host device, wherein the to-be-loaded L2P region and associated subregion field comprises to-be- loaded L2P region and associated subregion information with respect to L2P information previously provided to the host device, and wherein the invalid L2P region and associated subregion field comprises invalid L2P region and associated subregion information with respect to L2P information previously provided to the host device. [See the rejection in claim 25 above, and where, with respect to the region and subregion information being invalid, changed, or to-be-loaded with respect to the previously provided information, Kwon also specifies that host stores a portion of the mapping information available in the non-volatile memory device (para. 35, lines 2-3) and uses that mapping information to communicate with the non-volatile memory device (para. 35, lines 8-10), thus, the transmission of the invalid, changed, and to-be-loaded mapping information as taught in 25 in response to the communication by the host would necessarily contain mapping information that are invalid, changed, and to-be-loaded addresses with respect to the mapping information previously provided to and used by the host to initiate the communication with the non-volatile memory device.]
As per claim 27. (New) The system of claim 25, wherein a subregion size is 4K bytes, and wherein a region comprises multiple subregions. [The rationale in the rejection of claim 21 is herein incorporated.]
As per claim 29. (New) A method comprising: maintaining, using a storage system comprising a memory controller and a memory array, a relationship between a logical block address (LBA) and a physical address (PA) of data stored on the memory array in a logical-to-physical (L2P) map; and providing, by the storage system, a response to a host memory request comprising: changed L2P region and associated subregion information; to-be-loaded L2P region and associated subregion information; and invalid L2P region and associated subregion information. [The rationale in the rejection of claim 17 is herein incorporated.]
As per claim 30. (New) The method of claim 29, wherein the response comprises a response information unit comprising fields, the fields comprising: a changed L2P region and associated subregion field comprising the changed L2P region and associated region information; a to-be-loaded L2P region and associated subregion field comprising the to-be- loaded L2P region and associated subregion information; and an invalid L2P region and associated subregion field comprising the invalid L2P region and associated subregion information. [The rationale in the rejection of claim 18 is herein incorporated.]
As per claim 31. (New) The method of claim 29, wherein the changed L2P region and associated subregion information is changed with respect to the L2P information previously provided to the host device, and wherein the invalid L2P region and associated subregion information is invalid with respect to the L2P information previously provided to the host device. [The rationale in the rejection of claim 19 is herein incorporated.]
As per claim 32. (New) The method of claim 29, wherein the invalid L2P region includes a single L2P region. [The rationale in the rejection of claim 20 is herein incorporated.]
As per claim 33. (New) The method of claim 29, wherein a subregion size is 4K bytes, and wherein a region comprises multiple subregions. [The rationale in the rejection of claim 21 is herein incorporated.]
As per claim 34. (New) The method of claim 29, wherein the invalid L2P region and associated subregion information comprises: 1 byte of invalid L2P region index; and 2 bytes of invalid L2P subregion index. [The rationale in the rejection of claim 22 is herein incorporated.]
As per claim 37. (New) Kwon teaches At least one non-transitory device-readable storage medium comprising instructions that, when executed by a memory controller of a storage system, cause the memory controller to perform operations comprising: [Kwon teaches a non-volatile memory device (para. 6, lines 2-3), a program that is stored in a ROM (para. 59, lines 15-17), and a controller capable of performing certain described operations (para. 71, lines 5-6)] maintaining a relationship between a logical block address (LBA) and a physical address (PA) of data stored on a memory array of the storage system in a logical-to-physical (L2P) map; [“The controller may further include a storage unit to which the at least one portion of the mapping information stored in the non-volatile cell array is copied.” (para. 7); “the controller may store the changed mapping information in the non-volatile cell array or the storage unit.” (para. 9)] and providing a response to a host memory request comprising: changed L2P region and associated subregion information; to-be-loaded L2P region and associated subregion information; and invalid L2P region and associated subregion information. [The rationale in the rejection of claim 17 is herein incorporated.]
Additionally, the limitations following “when executed” are not positively recited in the claim, as the limitations, as claimed, are conditionally executed. The memory controller may never be required to execute the instructions because “when executed” is a temporal condition precedent that may never be reached within the scope of the claim under the broadest reasonable interpretation. 
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).” Board Decision pages 5-6, emphasis in original. 
The examiner suggests positively reciting the claim limitations by amending claim 37 to read “…instructions that, configured to be when executed by a memory controller…”
As per claim 38. (New) The storage medium of claim 37, wherein providing the response to the host memory request comprises: providing a response information unit comprising fields, the fields comprising: a changed L2P region and associated subregion field comprising the changed L2P region and associated region information; a to-be-loaded L2P region and associated subregion field comprising the to-be- loaded L2P region and associated subregion information; and an invalid L2P region and associated subregion field comprising the invalid L2P region and associated subregion information. [The rationale in the rejection of claim 18 is herein incorporated.]
As per claim 39. (New) The storage medium of claim 37, wherein the changed L2P region and associated subregion information is changed with respect to the L2P information previously provided to the host device, and wherein the invalid L2P region and associated subregion information is invalid with respect to the L2P information previously provided to the host device. [The rationale in the rejection of claim 19 is herein incorporated.]
As per claim 40. (New) The storage medium of claim 37, wherein a subregion size is 4K bytes, and wherein a region comprises multiple subregions. [The rationale in the rejection of claim 21 is herein incorporated.]

Claims 23, 28, 35, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee and Sugimori (US 20170139826 A1, hereinafter Sugimori)
As per claim 23. (New) Kwon in view of Lee teaches The system of claim 22, and further teaches the underlined portions of the following: wherein the invalid L2P region and associated subregion information comprises 1 byte of invalid L2P flags or other information. [See the rejection in claim 22 above.]
However, Kwon in view of Lee does not explicitly disclose the underlined portion of the following: wherein the invalid L2P region and associated subregion information comprises 1 byte of invalid L2P flags or other information.
Sugimori teaches the underlined portion of the following: wherein the invalid L2P region and associated subregion information comprises 1 byte of invalid L2P flags or other information. [Sugimori teaches a translation table (para 30. line 3) that containing a validity mark used for marking its entries (para 31. Lines 1-3).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system provided by Kwon in view of Lee with Sugimori’s disclosures directed towards providing a flag indicating invalidity of an LBA. Doing so would allow for a resource-efficient method for tracking invalid  addresses.
Therefore, it would have been obvious to combine Kwon, Lee, and Sugimori for the benefit of creating a system to obtain the above specified limitations.
However, Kwon in view of Lee and Sugmori do not explicitly disclose the underlined portion of the following: wherein the invalid L2P region and associated subregion information comprises 1 byte of invalid L2P flags or other information.

Therefore, it would have been obvious to modify Kwon in view of Lee and Sugimori using routine skill in the art as explained in Boesch for the benefit of creating a data writing method to obtain the invention as specified in claim 23.
As per claim 28. (New) Kwon in view of Lee teaches The L2P system of claim 25, and further teaches the underlined portion of the following: wherein the invalid L2P region and associated subregion field consists essentially of: 1 byte of invalid L2P region index; 2 bytes of invalid L2P subregion index; and 1 byte of invalid L2P flags or other information. [See the rejection in claim 25 above.]
However, Kwon in view of Lee does not explicitly disclose the underlined portion of the following: wherein the invalid L2P region and associated subregion field consists essentially of: 1 byte of invalid L2P region index; 2 bytes of invalid L2P subregion index; and 1 byte of invalid L2P flags or other information.
Sugimori teaches the underlined portion of the following: wherein the invalid L2P region and associated subregion field consists essentially of: 1 byte of invalid L2P region index; 2 bytes of invalid L2P subregion index; and 1 byte of invalid L2P flags or other information. [Sugimori teaches a translation table (para 30. line 3) that containing a validity mark used for marking its entries (para 31. Lines 1-3).]

Therefore, it would have been obvious to combine Kwon, Lee, and Sugimori for the benefit of creating a system to obtain the above specified limitations.
However, Kwon in view of Lee and Sugimori does not explicitly disclose the following: wherein the invalid L2P region and associated subregion field consists essentially of: 1 byte of invalid L2P region index; 2 bytes of invalid L2P subregion index; and 1 byte of invalid L2P flags or other information.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in the instant application to provide an index for a region, an index for a subregion, and a flag that are, respectively, 1 byte, 2 bytes, and 1 byte in size in order to utilize an optimal value for achieving address marking and data storage. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to modify Kwon in view of Lee and Sugimori using routine skill in the art as explained in Boesch for the benefit of creating a data writing method to obtain the invention as specified in claim 28.
As per claim 35. (New) The method of claim 34, wherein the invalid L2P region and associated subregion information comprises 1 byte of invalid L2P flags or other information. [The rationale in the rejection of claim 23 is herein incorporated.]
41. (New) The storage medium of claim 37, wherein the invalid L2P region and associated subregion information comprises: 1 byte of invalid L2P region index; 2 bytes of invalid L2P subregion index; and 1 byte of invalid L2P flags or other information. [The rationale in the rejection of claim 28 is herein incorporated.]

Claims 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee and Hwang et al. (US 20170192902 A1, hereinafter Hwang)
As per claim 24. (New) Kwon in view of Lee teaches The system of claim 17, and further teaches comprising the host device, wherein the host device is configured to request, receive, and store L2P information from the storage system, [see the rejection in claim 17 above] and also teaches the underlined portion of the following: and wherein the host device is configured to request L2P information from the storage system using an L2P read buffer command. [See the rejection in claim 17 above.]
However, Kwon in view of Lee does not explicitly disclose the underlined portion of the following: and wherein the host device is configured to request L2P information from the storage system using an L2P read buffer command.
Hwang teaches the underlined portion of the following: and wherein the host device is configured to request L2P information from the storage system using an L2P read buffer command. [Hwang teaches a read buffer command used by a host device to request mapping data (para.82, lines 1-7)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage medium provided by Kwon and Lee 
Therefore, it would have been obvious to combine Kwon, Lee, and Hwang for the benefit of creating a storage medium to obtain the above specified limitations.
As per claim 36. (New) Kwon in view of Lee teaches The method of claim 29, and further teaches the underlined portion of the following: comprising: requesting, by the host device, L2P information from the storage system using an L2P read buffer command; [see the rejection in claim 29 above] and also teaches and receiving and storing, by the host device, received L2P information from the storage system. [See the rejection in claim 29 above.]
However, Kwon in view of Lee does not explicitly disclose the underlined portion of the following: comprising: requesting, by the host device, L2P information from the storage system using an L2P read buffer command;
Hwang teaches the underlined portion of the following: comprising: requesting, by the host device, L2P information from the storage system using an L2P read buffer command; [Hwang teaches a read buffer command used by a host device to request mapping data (para.82, lines 1-7)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage medium provided by Kwon and Lee with Hwang’s disclosures directed towards a read buffer command used to request mapping data. Doing so would allow for a uniform method for loading new information to the host.
Therefore, it would have been obvious to combine Kwon, Lee, and Hwang for the benefit of creating a storage medium to obtain the above specified limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Thursday: 7:30a.m.-5:30p.m. and Friday: 8:30a.m.-12:30p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135    
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135